ACCEPTED
                                                                                            05-17-00499-CR
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                          1/30/2018 5:34 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                          In the Court of Appeals for the
                          Fifth District of Texas at Dallas
                                                                          FILED IN
                                                                   5th COURT OF APPEALS
Shawn Braden, Appellant                  §                             DALLAS, TEXAS
                                                                   1/30/2018 5:34:14 PM
v.                                       §           No.      05-17-00499-CR
                                                                         LISA MATZ
                                                                           Clerk
The State of Texas, Appellee             §


         State’s Second Motion for Extension of Time to File Its Brief

The State respectfully requests this extension for good case and not for delay.

      (a) Appellant filed his brief in this cause on November 30, 2017.

      (b) The State’s brief was due on first extension on January 29, 2018.

      (c) The State has not previously been granted one 30-day extension in
          this cause.

      (d) The State requests a 1-day extension to file its brief by January 30,
          2018, and tenders its brief along with this motion.

      (e) Good cause exists for the extension due to the undersigned’s work
          schedule: while researching and writing this brief the undersigned
          prepared and filed the State’s brief on State v. Degraffinried,
          Appellate Cause No. 15-50738-86-F; the undersigned prepared and
          delivered a case law update to her office; and the undersigned has
          been preparing the brief on State v. Thomas, Appellate Cause No. 05-
          16-01103-CR, that she plans to file with this Court in the next week.

      (f) At the time this motion was prepared, the case had not yet been set
          for submission.

      (g) The case below was styled State v. Shawn Braden., No. 15-30110-86-
          F in the 86th Judicial District Court, Kaufman County, Texas.

                                             1
WHEREFORE, the State prays that this Court extend the State’s time to file its

brief until January 30, 2018.

                                                 Respectfully submitted,
                                                 Erleigh Norville Wiley
                                                 Criminal District Attorney
                                                 Kaufman County, Texas

                                                 /s/ Katharine K. Decker
                                                 Katharine K. Decker
                                                 Asst. Criminal District Attorney
                                                 100 W. Mulberry Street
                                                 Kaufman, Texas 75142
                                                 State Bar No. 05630480
                                                 kdecker@kaufmancounty.net
                                                 (972) 932-0264
                                                 FAX (972) 932-0357

                                                 ATTORNEYS FOR THE STATE


                                Certificate of Service

      The State has e-served counsel for Appellant, Michael C. Lowe, through the

eFileTexas.gov filing system at mlowe@dallasjustice.com.

                                                 /s/ Katharine K. Decker
                                                 Asst. Criminal District Attorney




                                             2